PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/297,885
Filing Date: 11 Mar 2019
Appellant(s): Rossner et al.



__________________
Christopher R. Christenson (Reg. No. 42,413)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/18/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 7-10 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (US Pub No 2016/0303585 A1) in view of Leisi (US Pub No 2004/0195354 A1).
Claims 21, 22 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (US Pub No 2016/0303585 A1).
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (US Pub No 2016/0303585 A1) in view of Leisi (US Pub No 2004/0195354 A1) and further in view of Rood (US Pat No 4,346,849).
(2) Response to Argument
Appellants arguments are drawn to independent claims 1 and 21 and dependent claim 27. The arguments drawn to claims 1 and 21 are the same and are believed to be an attempt to demonstrate criticality over the prior art modification, an attempt to demonstrate “insight that is contrary to the understanding and expectations of the art,” that the prior art rejection is based on impermissible hindsight and finally that the modification to the prior art would destroy the reference for its intended purpose.
To demonstrate criticality, appellant directly cites paragraph 0018 of appellant’s specification, however paragraph 0018 appears to demonstrate the critical nature of proper alignment of the inserts in the stem. This alignment is just as critical in the prior art in order for the prior art to function properly. Appellant believes this to be a demonstration of criticality for the nature of the claimed device and more specifically the claimed recitation of “a stem pre-orifice portion formed as part of the cylindrical body” (of the stem), however 
Appellant attempts to demonstrate “insight that is contrary to the understanding and expectations of the art” with what appears to first be the idea that the claimed invention, and specifically the claimed phrase “formed as part of,” differs from In re Hotte as in re Hotte established that the term “integral” may include construction means such as fastening and welding. For this purpose, appellant cites paragraph 0025 of appellant’s specification, however paragraph 0025 neither mentions anything about fastening or welding nor appears to limit just what the phrase “formed as part of” can be interpreted to mean. While paragraph 0025 which relates to the flow chart of figure 4A mentions geometry that is machined or formed from casting or molding, paragraph 0025 also stipulates that the “portion(s) 304 can be formed in other ways as well as indicated by block 376” which in figure 4A indeed just states “other” as a possible manufacturing process. Next, appellant relies on what the Court held in both In re Larson and In re Shenk. Appellant summarizes In re Larson and states that the present application as claimed contributes to the primary advantages over the prior art stem and tip designs because there is no requirement for separate manufacture of two inserts, the stem pre-orifice portion does not require OD grinding and the waste associated with that and that forming the stem pre-orifice portion in the stem reduces potential misalignment that can occur when the stem pre-orifice portion is 
Regarding appellant’s reliance on In re Shenk, it would appear that the details of In re Shenk are not germane to the situation at hand. From appellant’s own summary of In re Shenk, the Court found that the claimed invention eliminated a function of the prior art device itself, in this instance a damping effect that was present in the prior art device. This is not the situation between the instant application and the prior art. Both will function in the same manner whether the stem pre-orifice portion is formed with the stem or separately from the stem.
 Regarding appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In furtherance of this, the rejection at hand does not rely on any reasoning provided in appellant’s disclosure. 
Lastly, regarding appellant’s argument that the proposed modification to Wenzel would cause Wenzel to become inoperable or destroy its intended function, appellant relies on the idea that the shoulder portions in front of the forward insert would need to be removed and that these forward shoulder portions retain the insert within the stem. First, Wenzel never relies on this. Second, appellant never claims any sort of requirement for the 
Finally, regarding appellant’s argument of dependent claim 27, appellant appears to compare the aforementioned annotated version of figure 7C provided by examiner in the Final Rejection and the elected embodiment of figure 5F from appellant’s disclosure and states “as can plainly be seen” the limitation of claim 27 is not met without any further expansion of why or how. Contrary to this, claim 27 recites “wherein the diameter of the insert receiving portion extends cylindrically from the rear shoulder past an end of the pre-orifice insert,” emphasis added. First, the shoulder as annotated in the figure provided in the Final Rejection extends out to an outer diameter, this diameter extends beyond the end that abuts the annotated shoulder to what is essentially another shoulder as the opposite side of the insert. In this manner alone the prior art would appear to read on the claimed limitation. However, there is a further manner in which the prior art can be said to meet the limitation in that the outer diameter required to create this would appear to at least meet the outer diameter of the insert itself to which that outer diameter would then “extend…past an end of the pre-orifice insert” as required.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        
Conferees:
/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752                                                                                                                                                                                                        
/MICHAEL R REID/Primary Examiner, Art Unit 3753                                                                                                                                                                                                                                                                                                                                                                                                          

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.